Exhibit 10.93

 

Cover Sheet to

Restricted Stock Unit Award Under CONSOL Energy Inc. Equity Incentive Plan
(“Plan”)

(for Directors)

 

CONSOL Energy Inc. (the “Company”) hereby awards you restricted stock units
under the Plan. The terms and conditions of this award are set forth in this
cover sheet, the “Terms and Conditions” attachment hereto and the Plan. To the
extent the terms and conditions set forth on this cover sheet or the attachment
differ in any way from the terms set forth in the Plan, the terms of the Plan
shall govern.

 

Capitalized terms not otherwise defined herein or in the “Terms and Conditions”
attachment hereto shall have the meanings ascribed to them in the Plan.

 

Name of Recipient:

   __________________________________________________

Award Date:

                    , 20    

Number of Shares Subject to Award:

                        shares of the Company’s common stock

 

Vesting Schedule:

   Three (3) successive equal annual installments upon your completion of each
year of continuous service with the Company over the three (3)-year period
measured from the Award Date.

Issuance Schedule:

   The shares which vest each year under your restricted stock units will be
issued to you on August 1 of that year (or if August 1 is not a business day, on
the immediately preceding business day), subject to any deferral election you
may have made with respect to the payment of such shares.

Deferral Election

   To the extent you have elected to defer the issuance and receipt of shares
(in accordance with the procedures established by the Company), such shares
shall be issued to you in accordance with the terms of the election form
executed by you. Further information concerning such deferral may be found by
referring to a copy of your election form and/or the supplemental prospectus for
the Equity Incentive Plan attached as Exhibit I.

 

You have sixty (60) days following the date of this letter in which to sign and
return to the Company the Acknowledgment section below in order to indicate your
acceptance of the terms and conditions of your award as set forth above and in
the attached Terms and Conditions.

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the terms and conditions of the restricted stock
unit award evidenced hereby, including the attached TERMS AND CONDITIONS. I
further acknowledge and agree that those terms and conditions, and the
provisions of the Plan, set forth the entire understanding between the Company
and me regarding my entitlement to receive the shares of the Company’s common
stock subject to such award and supersede all prior oral and written agreements
on that subject.

 

SIGNATURE:

 

 

--------------------------------------------------------------------------------

PRINTED NAME:

 

 

--------------------------------------------------------------------------------

DATED:                                                              , 20    

 

CONSOL Energy Inc.:

     

 

--------------------------------------------------------------------------------

        John Whitmire         Chairman of the Board of Directors

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

The restricted stock units under the Company’s Equity Incentive Plan (“Plan”)
will entitle you to receive shares of the Company’s common stock in a series of
installments over your period of continued service with the Company. Each unit
represents the right to receive one share of common stock following the vesting
date of that unit. Unlike a typical stock option program, the shares will be
issued to you as a bonus for your continued service over the vesting period,
without any cash payment required from you. However, you must pay the applicable
income taxes (described below) when due.

 

The terms and provisions of your award are subject to the provisions of the
Plan. A copy of the Plan is available upon request from Human Resources.

 

Other important features of your award may be summarized as follows:

 

Special Vesting Rules: All of the shares subject to your award will vest (i.e.,
will not be subject to forfeiture as the result of service termination) upon the
occurrence of any of the following events, and (subject to the terms of your
deferral election form, if any) such vested shares will be delivered to you on
such termination date, or as soon as administratively practical thereafter (but
in no event later than 15th day of third month following such date):

 

  •   your termination of service with the Company on or after your attainment
of normal retirement age for directors; or

 

  •   the termination of your service with the Company by reason of your death
or Disability.

 

In no event will any special vesting of your shares occur should your service
with the Company be terminated for Cause (as such term is defined in the Plan)
or should you leave the Company’s service for any reason other than in
connection with one of the special vesting events specified above.

 

Forfeitability: Should you cease service under circumstances which do not
otherwise entitle you to the special vesting of the unvested shares subject to
your award, then your award will be cancelled with respect to those unvested
shares, and the number of your restricted stock units will be reduced
accordingly. You will thereupon cease to have any right or entitlement to
receive any shares of common stock under those cancelled units.

 

Should your service be terminated for “Cause” (as defined in the Plan) or should
you breach the proprietary information covenant set forth below, then not only
will your award be cancelled with respect to any unvested shares at the time
subject to your award, but you will also forfeit all of your right, title and
interest in and to any shares which have vested under your award and which are
either held by you at that time or are otherwise subject to deferred issuance.
The certificates for any vested shares you hold at the time of such termination
or breach must be promptly returned to the Company, and the Company will in
addition impose an immediate stop transfer order with respect to those
certificates. Accordingly, upon such termination of your service or breach of
the proprietary information covenant below, you will cease to have any

 

1



--------------------------------------------------------------------------------

further right or entitlement to receive or retain the shares of common stock
subject to your forfeited award. In addition, to the extent you have sold any of
your vested shares within the six (6)-month period ending with the date of your
termination for Cause or your breach of the proprietary information covenant
below or at any time thereafter, then you will be required to repay to the
Company, within ten (10) days after receipt of written demand from the Company,
the cash proceeds you received upon each such sale, provided such demand is made
by the Company within one year after the date of that sale.

 

Transferability: The shares issued to you following the vesting of your award
will be registered under the federal securities laws and will be freely tradable
upon receipt. However, subsequent sales of those shares will be subject to any
market black-out periods the Company may impose from time to time and must be
made in compliance with the Company’s insider trading policies.

 

Prior to your actual receipt of the shares in which you vest under your award,
you may not transfer any interest in your award or the underlying shares or
pledge or otherwise hedge the sale of those shares, including (without
limitation) any short sale, put or call option or any other instrument tied to
the value of those shares. However, your right to receive any shares which have
vested under your restricted stock units but which remain unissued at the time
of your death may be transferred pursuant to the provisions of your will or the
laws of inheritance following your death.

 

Federal Income Taxation: You will recognize ordinary income for federal income
tax purposes on the date the shares which vest under your award are actually
issued to you, and you must satisfy your income and other tax obligation
applicable to that income. The amount of your taxable income will be equal to
the closing selling price per share of the Company’s common stock on the New
York Stock Exchange on the issue date times the number of shares issued to you
on that date.

 

Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the shares subject to your
award until you become the record holder of those shares following their actual
issuance to you.

 

Dividend Equivalent Rights: Should a regular cash dividend be declared on the
Company’s common stock at a time when unissued shares of such common stock are
subject to your award, then the number of shares at that time subject to your
award will automatically be increased by an amount determined in accordance with
the following formula, rounded down to the nearest whole share:

 

         

X = (A x B)/C, where

X

   =    the additional number of shares which will become subject to your award
by reason of the cash dividend;

A

   =    the number of unissued shares subject to this award as of the record
date for such dividend;

B

   =    the per share amount of the cash dividend; and

C

   =    the closing selling price per share of the Company’s common stock on the
New York Stock Exchange on the payment date of such dividend.

 

2



--------------------------------------------------------------------------------

The additional shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements, forfeiture provisions and deferral election) as the unissued
shares of common stock to which they relate under the award.

 

Other Adjustments: In the event of any stock split, stock dividend,
recapitilization, combination of shares, exchange of shares or other similar
change affecting the Company’s outstanding common stock as a class without the
Company’s receipt of consideration, the number and/or class of securities
subject to your award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the award.

 

Change in Control: In the event of a Change in Control (as such term is defined
in the Plan), all of the then-unvested shares subject to your award will vest in
full on an accelerated basis, and the shares of the Company’s common stock
subject to your vested units, including those which vest on such an accelerated
basis, will be issued contemporaneous with the completion of the Change in
Control transaction whether or not you have elected a later deferred
distribution date.

 

However, if such accelerated vesting of the shares subject to your award, either
alone or together with any other payments or benefits to which you may otherwise
become entitled from the Company in connection with the Change in Control would,
in the Company’s good faith opinion, be deemed to be a parachute payment under
Section 280G of the Internal Revenue Code, as amended (or any successor
provision), then, unless any agreement between you and the Company provides
otherwise, the number of shares which are to vest on such an accelerated basis
under your award will be reduced to the extent necessary to assure, in the
Company’s good faith opinion, that no portion of your accelerated award will be
considered such a parachute payment. The Company’s good faith opinion on this
matter will be conclusive and binding upon you and your successors.

 

Proprietary Information Covenant: As a further condition to your right and
entitlement to receive the shares of the Company’s common stock subject to your
award, you hereby agree to abide by the terms and conditions of the following
proprietary information covenant:

 

You and the Company agree that certain materials, including (without limitation)
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, you will
not at any time during or after your service with the Company disclose or use
for your own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets, provided
that the foregoing shall not apply to information which is not unique to the
Company or

 

3



--------------------------------------------------------------------------------

any of its Affiliates or which is generally known to the industry or the public
other than as a result of your breach of this covenant. You agree that upon
termination of your service with the Company for any reason, you will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
you may retain personal notes, notebooks and diaries. You further agree that you
will not retain or use for your own account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates.

 

Failure to Enforce Not A Waiver: The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

 

Legends: The Company may at any time place legends referencing the provisions of
this Agreement, and any applicable federal or state securities law restrictions
on all certificates, if any, representing the shares relating to this award.

 

Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.

 

Amendments: This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without your consent, modify or amend the terms and conditions of this award,
impose conditions on the timing and effectiveness of the issuance of the shares,
or take any other action it deems necessary or advisable, to cause this award to
comply with Section 409A of the Code (or an exception thereto). Notwithstanding,
you recognize and acknowledge that Section 409A of the Code may impose upon you
certain taxes or interest charges for which you are and shall remain solely
responsible.

 

Notices: Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in your case, to your address as shown in the records of the
Company or to such other address as may be designated in writing by either
party.

 

Award Subject to Plan: This Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Agreement will govern and prevail.

 

Entire Agreement: This Agreement and the Plan are: (i) intended to be the final,
complete, and exclusive statement of the terms of the agreement between you and
the Company with regard to the subject matter of this Agreement; (ii) supersede
all other prior agreements, communications, and statements, whether written or
oral, express or implied, pertaining to that subject matter; and (iii) may not
be contradicted by evidence of any prior or contemporaneous statements or
agreements, oral or written, and may not be explained or supplemented by
evidence of consistent additional terms.

 

4



--------------------------------------------------------------------------------

Prospectus: An updated prospectus summarizing the principle features of that
Plan has been prepared and distributed by the Company; additional copies of the
updated prospectus are available upon request from the Corporate Secretary at
the Company’s executive offices at 1800 Washington Road, Pittsburgh,
Pennsylvania 15241. Attached hereto is a special supplement to such prospectus
which provides certain other relevant information concerning your award. Please
review both the updated plan prospectus and the supplement carefully so that you
fully understand your rights and benefits under your award and the limitations,
restrictions and vesting provisions applicable to the award.

 

Attachments:

 

Exhibit I –Supplement to Prospectus for Equity Incentive Plan

 

5



--------------------------------------------------------------------------------

EXHIBIT I

 

SUPPLEMENT TO PROSPECTUS

FOR

EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT DEFERRAL ELECTION FORM

(for Directors)

 

     Please check the applicable boxes and complete form as appropriate. ¨    A.
   I hereby elect to defer the issuance of:          

¨ all of the shares of the Company’s common stock which vest and become issuable
to me under the restricted stock unit award, if any, to be made to me by the
Company in May 2006.

         

¨ fifty percent (50%) of the shares of the Company’s common stock subject to
each annual installment which vests and becomes issuable to me under any such
restricted stock unit award.

          I hereby elect that the distribution of the vested shares subject to
this deferral election will be made or (in the event of an installment
distribution) will commence on the following distribution date, or as soon as
administratively practical thereafter (but in no event later than 15th day of
third month following such date):                   ¨    August 1, 2011 (a five
(5) year deferral period).                   ¨    the date on which my service
terminates, including by reason of retirement.           Subject to the
following provisions of this election form, I hereby elect the following method
of distribution for my deferred vested shares:                   ¨    lump sum
distribution,                   ¨    successive equal annual installments over a
period of              years (not to exceed 5), with the first such annual
installment to commence on the distribution date selected above, and the
remaining installments to be made on the next four anniversary dates of the
distribution date.           Notwithstanding the foregoing elections, I
understand that if I die, or terminate service due to a Disability, or in the
event of a Change in Control (as defined in the Plan) before the distribution of
my deferred vested shares begins, then all of



--------------------------------------------------------------------------------

            those shares will be distributed to me (or the personal
representative of my estate) in a lump sum on such date, or as soon as
administratively practical thereafter (but in no event later than 15th day of
third month following such date), whether I have elected a lump sum distribution
or an installment distribution.             If I die or terminate service due to
a Disability after the commencement of an installment distribution, but before
all my deferred vested shares have been issued, I understand that the remainder
of those shares will continue to be issued to me (or the personal representative
of my estate) in accordance with the installment distribution I have elected.  
          I understand that in the event of a Change in Control transaction (or
if a Change on Control occurs while I am receiving an installment distribution
of vested shares), then all of my deferred vested shares will be distributed to
me in a lump sum contemporaneous with the completion of the Change in Control
transaction. No installment distribution will be made to me in such event.      
      I further acknowledge that the above payment schedule with respect to
deferred restricted stock units will remain in effect unless I make a new
election (re-deferral), on a form prescribed by the Company, to delay a
previously elected payment date; provided, however, that in no event may a new
payment election establish a payment date earlier than the date previously
elected. Any such new election (re-deferral): (i) will not take effect for at
least twelve (12) months after the date on which the re-deferral election is
made; (ii) must defer the first payment for at least five (5) years from the
date the original payment would have otherwise been made; and (iii) must, for
payment elections being made at a specified time (e.g., August 1, 2011), be made
at least twelve (12) months before the date the payment would have otherwise
been made. Any new election that does not satisfy the applicable foregoing
requirements will be invalid, null, and void, and the payment schedule set forth
in such previous election shall control.             I understand and agree that
notwithstanding anything to the contrary in this deferral election, in no event
will any shares be issued to me until I have vested in those shares in
accordance with the terms of my restricted stock unit award.             As
required by the Federal tax laws, my deferral election is irrevocable and cannot
be changed or modified under any circumstances except as specifically provided
herein.             To the extent my rights under law to receive the shares of
common stock deferred pursuant to this election are greater than the rights of a
general unsecured creditor of the Company, I hereby waiver those rights and
agree that I shall have only the rights of a general unsecured creditor with
respect to the issuance of my deferred shares.



--------------------------------------------------------------------------------

         

NOTE: Your deferral election and the provisions governing the distribution of
the deferred shares will be subject to such modifications and additional
restrictions as may become necessary to avoid current taxation of those deferred
shares as a result of future changes to the tax laws governing deferred
compensation arrangements, and any portion of your deferred share issuance
adversely affected by such changes may become the subject of an immediate lump
sum payout.

¨    B.    I elect not to defer the receipt of the shares of the Company’s
common stock that may become payable to me in satisfaction of the restricted
stock unit award, if any, made to me in May 2006.

 

I understand that the above elections will be effective only if this form is
completed and executed by me and returned to the Company on or before April 30,
2006.

 

Signature:  

 

--------------------------------------------------------------------------------

Dated:                     , 20    